DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification is replete with grammatical and idiomatic errors and seems to be a literal translation of a foreign priority document. It is suggested that the specification be edited and amended to place it into a more proper grammatic and idiomatic form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 1, from which claims 2-4 depend, on line 2, the term “mainly comprises” renders the scope of the claims indefinite in that it is not clear if all of the components making up the claim are actually recited or if other unrecited components are also required. (those not falling under the scope of “mainly”).
2) In claim 1, the term “plurality of sonic generator” renders the scope fo the claim indefinite in that is is not clear if this term requires only 1 sonic generator (“generator” recites a single component) or requires more than 1 generator (a “plurality” requires more than one generator).
3) In claim 1, the terms “the unauthorized user” and “the authorized user” lack any antecedent basis, rendering the scope of the claims indefinite. 
4) In claim 1, the term “said forth assembly” lacks clear antecedent basis rendering the scope of the claim further indefinite. For examination purposes this term was assumed to mean “the fourth assembly”.
5) In claim 1 the term “the up- down movement of the arm” (first instance) lacks antecedent basis, rendering the scope of the claims indefinite.
6) In claim 2, the term “the mode of operation” renders the scope of the claim indefinite in that no modes of operation are previously recited making the scope of the claim indefinite.
7) In claim 2, the term “setting of required parameters” renders the scope of the claim indefinite in that no parameters either required or not are recited, making the scope of the claim indefinite.


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  All of the instant claims contain allowable subject matter at least because none of the cited prior art show or fairly suggest the sonic generator and deassing or foaming assembly and method instantly recited including the cooling fins and fan or the assembly strictures as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2022/0048105, US 2011/0262766, US 2014/0238197, 2012/0042751 and 2007/0235159, showing further examples of prior art degassing devices and US 2020/0165701 (the publication of the instant application) are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk